November 8, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         IN THE MATTER OF C.M.M.

NO. 14-16-00427-CV

                     ________________________________

       This cause, an appeal from the order signed May 20, 2016, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the order of the court below AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.